DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21,35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argued that Senn did not have a closed loop, however, this feature is suggested in the prior art. New teachings are used to show how the prior art suggested the new limitations. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23,27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senn et al. (WO 2009/036156) in view of Elberg (2006/0015181). Fig. 9A shows an interspinous implant 10” having a body 21 including a medial-lateral width and an anterior-posterior depth, the body including an anterior portion and a posterior portion; a first body aperture extending through the body across the medial-lateral width. However, Senn did not explicitly disclose the body aperture defining a closed loop and configured to function as a spring in an anterior-posterior direction. Elberg teaches (Figs. 2-5) a closed loop 11 that defines a body aperture for a spinous 10 such that it works like a spring to support the spine, see paragraph 18. It would have been obvious to one of ordinary skill in the art to provide the implant body with a closed loop so that the body aperture is enclosed but is supported about the both anterior and posterior ends as taught by Elberg in the spinous process implant of Senn in order to increase the supportive ability of the implant between vertebrae. Senn also shows (Fig. 9a) a first, extension 100a extending from the body in a superior direction defining a first extension axis parallel to the longitudinal axis, the first extension comprising a first pair of opposing arms that define a first channel and a second extension 100b extending from the body in an inferior direction defining a second extension axis parallel to and offset from the first extension axis, the second extension comprising a second pair of opposing arms that define a second channel. Fig. 9B shows the first pair of arms 100a adapted to engage a first spinous process SP and the second channel of the second extension 100b configured to receive a second spinous process SP. It can be seen (Figs. 9A,B) that the first and second extensions define channels which extend parallel to each other and generally perpendicular to the longitudinal superior-inferior axis. Regarding claim 22, It can be construed the body is C-shaped because in giving the broadest reasonable interpretation the “body" represents the load bearing region or central part and the upper and lower parts of the implant are bone engaging structures or plates. Regarding claim 23, an aperture that is c-shaped surrounds the C-shape body portion. See annotated figure below.
[AltContent: ][AltContent: arrow][AltContent: textbox (C-shape body as illustrated with the profile perimeter)]
    PNG
    media_image1.png
    270
    264
    media_image1.png
    Greyscale
 .

With respect to claim 27, Senn discloses (paragraph 34,51) that the body aperture is configured to allow the body to be elastically (spring body) deformable or function as a tension spring to reduce loads on the body as both apertures extend about or surround the central body portion of the implant.  Regarding claim 28, it can be seen that from the opening or left side of Fig. 9A the height is less than the height at hinge side of the C-shape body, thus the anterior portion and the posterior portion of the body have a superior-inferior height that changes between the anterior and the posterior portions. Regarding claim 29, Senn did not explicitly disclose the first or second extension includes an extension aperture extending through the first or second extension along a transverse axis extending transversely to the longitudinal superior-inferior axis. Elberg teaches (Fig. 3) that the spinous process implant includes first and second extension apertures 14,16,18,19 that extend transversely to the longitudinal superior-inferior axis. It would have been obvious to one of ordinary skill in the art to incorporate alternative means of fixation and incorporate extension apertures for studs as taught by Elberg in the implant of Senn such that it eliminates any risk of sliding by using apertures for . 
Claims 32,33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senn et al. (WO 2009/036156) in view of Elberg (2006/0015181) as applied to claim 21 above, and further in view of Samani (5645599). Senn et al.  in view of Elberg is explained above. However, Senn et al. as modified by Elberg did not disclose the first extension member is coupled to the anterior portion of the body and the second extension is coupled to the posterior portion of the body. It is noted that Senn discloses the two extensions are offset one another. With respect to both claims 32,33, Samani teaches (Figs. 1,2) that the first extension is arranged anteriorly and the second extension is to be posteriorly located to establish offset orientations for the spinous process implant extensions. It would have been obvious to one of ordinary skill in the art to try or alternatively orient the first and second extensions as taught by Samani to have the first extension anteriorly located and the second extension posteriorly located on the implant of Senn et al. as modified by Elberg since such a modification only involves routine skill in the art and since both implants suggest offset arrangements for the extensions it would be an obvious equivalent to just reverse orientations without materially affecting the structural integrity. 
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senn et al. (WO 2009/036156) in view of Elberg (2006/0015181) as applied to claim 21 above, and further in view of Wagner et al. (5683464). Senn et al.  in view of Elberg is explained above. However, Senn et al. as modified by Elberg did not disclose a polymeric material coated on the implant. Wagner et al. teach (col. 6, lines 53-58) a .

Claims 35, 37, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senn et al. (WO 2009/036156) in view of Trieu (2007/0191837). Senn et al. show (Fig. 9A) an interspinous implant 10” including a latitudinal axis and a longitudinal superior-inferior axis, the interspinous implant comprising: a C-shaped body extending along the latitudinal axis and including a medial-lateral width and an anterior-posterior depth, the body including: an anterior portion and a posterior portion; an inner C-shaped body portion 21. As shown below there is a body aperture extending within the C-shaped body, across the medial-lateral width and extending parallel to the medial-lateral width of the C-shaped body. Senn et al. also disclose (paragraph 51) body portions and configured to function as a spring in an anterior-posterior direction. Senn et al. discloses (paragraph 52) and shows (Fig. 9C) a first U-shaped extension comprising a first pair of arms 100 coupled to the anterior portion of the C-shaped body extending in a superior direction parallel to the longitudinal superior-inferior axis, the first pair of arms defining a first channel; a second U-shaped extension comprising a second pair of arms 100 coupled to the posterior portion of the C-shaped body extending in an inferior direction parallel to the longitudinal axis, the second pair of arms defining a second .

[AltContent: textbox (the inner C-shaped body portion and the outer C-shaped body portion are connected by a first curved end portion and a second curved end portion)][AltContent: ][AltContent: ]        
    PNG
    media_image1.png
    270
    264
    media_image1.png
    Greyscale

However, Senn et al. did not show an outer C-shaped body portion or the body aperture defining a closed loop. Trieu teaches (see Figs. 6,8,9,12) a spinous process implant having first and second pairs of arms for U-shaped extensions to engage a spinous process. Further Trieu teaches (Fig. 10G) a spinous process implant can be provided with a body aperture that is closed having an inner body portion 18a extending into the aperture and an outer body portion 18b. Trieu teaches the use of an inner and outer member provide more support members, see paragraphs 46-48. It would have been obvious to one of ordinary skill in the art to provide an outer body portion for the spinous process implant as taught by Trieu in the prosthesis of Senn et al. such that it can provide .
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senn et al. (WO 2009/036156) in view of Trieu (2007/0191837) as applied to claim 35 above, and further in view of Elberg (2006/0015181). Regarding claim 39, Senn did not explicitly disclose the first or second extension includes an extension aperture extending through the first or second extension along a transverse axis extending transversely to the longitudinal superior-inferior axis. Elberg teaches (Fig. 3) that the spinous process implant includes first and second extension apertures 14,16,18,19 that extend transversely to the longitudinal superior-inferior axis. It would have been obvious to one of ordinary skill in the art to incorporate alternative means of fixation and incorporate extension apertures for studs as taught by Elberg in the interspinous implant of Senn as modified by Trieu such that it eliminates any risk of sliding by using apertures for studs since such a modification only involves routine skill in the art and provides a strong engagement with the spinous process. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Sweet can be reached on 571-272-4756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799